DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 14-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the parabolic reflector” recited in claim 6 is confusing and indefinite since it lacks antecedent from its based claim.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a hologram”, and the claim also recites “in particular a hologram replica” which is the narrower statement of the range/limitation.  Also claim 15 recites the broad recitation “a lighting device”, and the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the UK patent application by Watanabe et al (GB 2 457 183 A) in view of the patent issued to Someno (PN. 7,382,508).
Watanabe et al teaches a method for producing a computer-generated hologram wherein the method is comprised of step of generating a reference beam (4, Figure 4(a)), step of generating an object beam (3), imprinting computer generated information pertaining to the hologram to the object beam by a computer generated hologram (CGH), and overlapping the object beam and the reference beam on or in a photosensitive recording medium (11, page 15, line 10) for imprinting the hologram, wherein the object beam (3) and the reference beam (4) 
This reference has met all the limitations of the claims.  It however does not teach explicitly that successively a plurality of sections of the photosensitive recording medium are each simultaneously impinged upon by the object beam and the reference beam to produce a plurality of sub-holograms.  Someno in the same field of endeavor teaches a holographic recording method wherein a plurality of reference beams (23, Figure 4) each incident on a respective portion (please see Figure 2) of a holographic recording medium (10) at a different incident angle.  Each of the plurality of reference beam and the object beam (22) simultaneously impinged upon the holographic recording medium (10) to produce a sub-hologram, wherein the plurality reference beams (23) overlapping with the object beam (22) produces a plurality of sub-holograms (11 and 12, Figure 2).  In light of Figures 2 and 4, an angle incidence at what the reference beam is incident on the surface of a first portion of the recording medium is different from an angle of incidence at which the reference beam is incident on the surface of a second portion of the recording medium.  It would then have been obvious to one skilled in the art to apply the teachings of Someno to modify the method for producing the computer generated hologram of Watanabe et al to record a plurality of sub-holograms for the benefit of increasing the recording density of the hologram and increasing the accuracy for reading the hologram, (please see column 1).  
With regard to claim 4, Watanabe et al teaches that the photosensitive recoding medium (11, Figure 4(a)) has a planar surface. 
With regard to claim 7, as shown in Figure 4(a) Watanabe et al teaches that the produced computer generated hologram is a transmission hologram.  
.  

Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al and Someno as applied to claim 1 above, and further in view of the patent issued to Jang et al (PN. 6,157,473).
The method for producing a computer-generated hologram taught by Watanabe et al in combination with the teachings of Someno as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 2, Watanabe et al in light of Someno teaches that the reference beams incident on different portions of the holographic recording medium at different incident angles (please see Figure 4 of Someno), but it does not teach the reference beam is reflected onto different portions of the recording medium by a reflector or a parabolic reflector.  Jang et al in the same field of endeavor teaches a method and apparatus for recording hologram wherein a plurality of reference beams are reflected by parabolic mirror (130, Figure 1, column 2, lines 50-51), via the rotation of a pair of wedge prisms (110 and 120), onto a hologram recording medium (150) at different incident angles, (please see column 4).  It would then have been obvious to one skilled in the art to apply the teachings of Jang et al to utilize a parabolic mirror to deflect and reflect a plurality of reference beams onto the storage or hologram medium at different incident angles, for the benefit of explicitly setting up and carrying out the recoding process.  
With regard to claim 3, as shown in Figure 1 of Jang et al, it is implicitly true that different radial distances between the optical axis of the reflector and the point of incident of the 
With regard to claim 5, Jang et al teaches the photosensitive hologram recording medium (150) may be moved for achieving spatial multiplexing, (please see column 6, 43-47).  It is implicitly true that for a spatial multiplexing, the storage or holographic recording medium is moved between the exposure of the object beam and the reference beam for generating a first sub-hologram and an exposure of the object beam and the reference beam for generating a second sub-hologram of the planar surface of the recording medium.  It is also implicitly true or obvious modification by one skilled in the art to move the recording medium between exposures of recording subsequent the sub-holograms (of Someno).  
With regard to claim 6, as shown in Figure 1 of Jang et al, the optical axis of the parabolic reflector (130) lies in the plane parallel to the plane in which the photosensitive recording medium (150) is moved between the generations of two sub-holograms.  

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK patent application by Watanabe et al (GB 2 457 183 A) in view of US patent issued to Jang et al (PN. 6,157,473) and US patent issued to Someno (PN. 7,382,508).
Watanabe et al teaches a device for producing a computer-generated hologram that is comprised of a computer-generated plate (CGH, Figure 4(a)) serves as the modulator to imprint hologram-related information to an object beam (3).  Watanabe et al teaches that the object beam (3) is overlapping with a reference beam on or in a photosensitive recording medium (11, please see page 15, line 10), for imprinting the hologram, (please see Figure 4(a), pages 13-15).  
Jang et al in the same field of endeavor teaches a holographic recording device that is comprised of a light source (102, Figure 1) for generating a light beam and an optical splitter (104) to split the light beam generated by the light source into an object beam and a reference beam.  Jang et al also teaches that the recording device further comprises lens (160), mirrors (106, 108 and 136), a pair of wedge prisms (110, 120), and a parabolic mirror (130) serves as an optical device that causes the overlap of the object beam and the reference beam simultaneously impinge upon the photosensitive recording medium to generate the hologram.  Jang et al further teaches that by adjusting the rotating angles of the pair of wedge prisms, a plurality of reference beams may be generated successively via the parabolic mirror (130) to incident on the photosensitive recording medium at different incident angles, (please see column 4, lines 43-59), such that a plurality of sub-holograms may be generated by the simultaneously impinged object beam and each of the plurality of reference beams, with different incident angle.  It would then have been obvious to one skilled in the art to apply the teachings of Jang et al to modify the device of Watanabe et al to include the light source and optical device, include a parabolic mirror, to actually facilitate the device for generating the computer-generated hologram with a plurality of reference beams incident at different incident angle.  
Jang et al further teaches that the photosensitive recording medium may be moved between exposure of the object beam and reference beam for generating each sub-hologram, (please see column 6, lines 43-45).  Someno in the same field of endeavor also teaches that a 
With regard to claim 10, Jang et al teaches that the light source is a laser light source, (102, column 2, lines 60-61).  
With regard to claim 11, Jang et al teaches that the optical device serving for overlapping of object beam and reference beam comprises a parabolic mirror (130, Figure 1), such that during operation of the device the reference beam is reflected onto the photosensitive recording medium, (150, Figure 1).  
With regard to claim 12, Jang et al teaches that the photosensitive recording medium may be moved for a spatial multiplexing, which implicitly means the medium is moved between exposure with the object beam and the reference beam to generate a first sub-hologram and an exposure with the object beam and reference beam to generate a second sub-hologram and an adjuster to move the photosensitive medium is implicitly included.  In light of Someno, in order to generate the sub-holograms at different portions of a planar photosensitive recording medium, it considers obvious to one skilled in the art to move the recording medium in a plane parallel to the planar surface of the recording medium.   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al, Jang et al and Someno as applied to claim 9 above, and further in view of the US patent issued to Nishii et al (PN. 5,119,214).
The device for producing a compute-generated hologram taught by Watanabe et al in combination with the teachings of Jang et al and Someno as applied to claim 9 has met all the limitations of the claim.  
With regard to claim 13, Watanabe et al teaches that device comprises a computer generated holographic plate (1, CGH, Figure 4(a)) to modulate the object beam to provide computer-generated hologram information.  It however does not teach explicitly that the modulator for impinging hologram-related information to the object beam is an LC display.  Nishii et al in the same field of endeavor teaches that a computer-generated hologram may be coded on a liquid crystal spatial light modulator that may generate phase shits between different portions of the object beam.  It would then have been obvious to one skilled in the art to use liquid crystal spatial light modulator as an alternative means for modulating the object beam with computer-generated hologram related information.  

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al and Someno as applied to claim 1 above, and further in view of the patent issued to Smith et al (PN. 5,387,989).
The method for producing a computer-generated hologram taught by Watanabe et al in combination with the teachings of Someno as described in claim 1 above has met all the limitations of the claims.  
Smith et al in the same field of endeavor teaches a lighting device for a vehicle wherein a hologram (20, Figure 1) is provided to a curved automobile window (211).  It would then have been obvious to apply the teachings of Smith et al to allow the hologram produced by the method taught by Watanabe et al in combination with the teachings of Someno to be provided to a curved automobile window to serve as headlight device for the benefit of expanding the application of the hologram produced.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872